DETAILED ACTION

Acknowledgements
This Office action responds to the amendments filed on 09 October 2020.
Claims 19-25 and 28, 38 and 39 are pending.
Claims 1-18, 26, 27 and 29-37 are canceled.
Claims 19-25 and 28, 38 and 39 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-25 and 28, 38 and 39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed. The current claims recite a system comprising a set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite a system comprising a transaction database (storage) in communication with process of 
Step 2A, prong two: The claim only recites the additional elements of a user interface, brokerage and financial modeling language such as Excel,  databases and communication devices. The computing device usage in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to facilitate information transfer between parties) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device for collecting information, transferring information and processing information and displaying information amounts to no more than mere instructions to apply the exception using a generic computer component, where the computing components are merely invoked as tools for 
Accordingly, claims 19-25 and 28, 38 and 39 are rejected as being directed to non-statutory subject matter.

Response to Arguments
In view of the amendments made to claims 35 USC § 112 (a) and 35 USC § 112 (b) rejections are hereby withdrawn.
Applicant’s arguments with respect to claim have been considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st  paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st  paragraph, Applicant is also respectfully reminded that when 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697

/SAMICA L NORMAN/Primary Examiner, Art Unit 3697